DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: “polyactic” on lines 5-6 should read “polylactic”.  
Claim 6 is objected to because of the following informalities: “polyactic” on line 5 should read “polylactic”. 
Claim 9 is objected to because of the following informalities: “polyactic” on lines 5-6 should read “polylactic”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-11,13-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naito et al (US 2016/0177078) in view of Nakamura (US 2011/0034561) and Chung (US 20100125112).
At the outset, Examiner notes that the preambles of independent claims 1, 6, 9, and 12 each state how the filament or method of manufacture is used, which does not constitute a structural limitation for the claim.
Regarding claim 1, Naito teaches a filament which is used as a material of a printed matter printed by a three-dimensional printing device using a fused deposition modeling method (FDM), the method comprising: a polylactic acid resin (the reference teaching that the polylactic resin may comprise L-lactic acid form which includes 100% L form and no D form, [0023]); and a thermoplastic elastomer combined at a ratio ranging from 85% by weight polyactic acid : 15% by weight thermoplastic elastomer to 1% by weight polyactic acid : 99% by weight thermoplastic resin ([0061], [0081], [0091], [0136], [0138], and [0139]; claims 1 and 4).
Naito fails to teach the use of paraben in the polylactic acid resin filament composition. Chung teaches the use of antibacterial agents in molding compositions comprising polylactic acid resin ([0086]).  It would thus be obvious to one of ordinary skill in the art to use various known antibacterial agents in the polylactic acid resin composition of Naito to achieve antibacterial properties.  Naito and Chung fail to teach the use of paraben as an antibacterial agent.  However, Nakamura teaches that paraben can be used as an antibacterial agent, in polymer fiber compositions ([0093], [0146]) .  It thus would be obvious to one of ordinary skill in the art to utilize an antibacterial agent such as paraben in the invention of Naito, given the teaching of Chung that antibacterial agents can be used in polylactic resin compositions, and the further teaching of Nakamura that paraben, an antibacterial agent, can be used in polymer fiber compositions.
Regarding claim 2, Naito teaches wherein the thermoplastic elastomer contains a styrene resin and a mineral-oil-based plasticizer (paraffins are a type of mineral oil-based plasticizer; [0061], [0081], [0091], [0136], [0138], and [0139]; claims 1 and 4).  
Regarding claim 3, Naito teaches wherein the thermoplastic elastomer contains an olefinic resin and a mineral-oil-based plasticizer ([0061], [0081], [0091], [0136], [0138], and [0139]; claims 1 and 4).
Regarding claim 4, Naito teaches wherein the thermoplastic elastomer contains an olefinic resin and a mineral-oil-based plasticizer at a ratio ranging from a mixing weight ratio of 50:50 to a mixing weight ratio of 60:40 (paragraph [0081] showing the thermoplastic resin at a level of 5 to 400 parts per 100 parts of the polylactic acid, and the plasticizer at 5 to 30 parts per 100 parts of polylactic resin (0098), thus having an overlap of 5 to 30 parts per 100 parts of polylactic resin; see also [0061], [0081], [0091], [0136], [0138], and [0139]; claims 1 and 4).
Regarding claim 5, Naito teaches wherein the filament contains the polylactic acid resin and the thermoplastic elastomer at a ratio ranging from 10 parts by weight : 1 part by weight to 1 part by weight : 10 parts by weight ([0061], [0081], [0091], [0136], [0138], and [0139]; claims 1 and 4).  
Regarding claim 6, Naito teaches method of manufacturing a filament used as a material of a printed matter printed by a three-dimensional printing device using a fused deposition modeling method (FDM), the method comprising:
mixing a polylactic acid resin (the reference teaching that the polylactic resin may comprise L-lactic acid form which includes 100% L form and no D form, [0023]) and a thermoplastic elastomer combined at a ratio ranging from 85% by weight polyactic acid : 15% by weight thermoplastic elastomer to 1% by weight polyactic acid : 99% by weight thermoplastic resin ([0061], [0081], [0091], [0136], [0138], and [0139]; claims 1 and 4); and 
fusing by heating; and extruding the fused mixture to manufacture the filament ([0061], [0081], [0091], [0136], [0138], and [0139]; claims 1 and 4).  
Naito fails to teach the use of paraben in the polylactic acid resin filament composition. Chung teaches the use of antibacterial agents in molding compositions comprising polylactic acid resin ([0086]).  It would thus be obvious to one of ordinary skill in the art to use various known antibacterial agents in the polylactic acid resin composition of Naito to achieve antibacterial properties.  Naito and Chung fail to teach the use of paraben as an antibacterial agent.  However, Nakamura teaches that paraben can be used as an antibacterial agent, in polymer fiber compositions ([0093], [0146]) .  It thus would be obvious to one of ordinary skill in the art to utilize an antibacterial agent such as paraben in the invention of Naito, given the teaching of Chung that antibacterial agents can be used in polylactic resin compositions, and the further teaching of Nakamura that paraben, an antibacterial agent, can be used in polymer fiber compositions.
Regarding claim 7, Naito teaches wherein the thermoplastic elastomer contains a styrene resin and a mineral-oil-based plasticizer ([0061], [0081], [0091], [0136], [0138], and [0139]; claims 1 and 4).  
Regarding claim 8, Naito teaches wherein the thermoplastic elastomer contains an olefinic resin and a mineral-oil-based plasticizer ([0061], [0081], [0091], [0136], [0138], and [0139]; claims 1 and 4).  
Regarding claim 9, Naito teaches method of manufacturing a filament used as a material of a printed matter printed by a three-dimensional printing device using a fused deposition modeling method (FDM), the method comprising: a mixing step of mixing a polylactic acid resin and a thermoplastic elastomer combined at a ratio ranging from 85% by weight polyactic acid : 15% by weight thermoplastic elastomer to 1% by weight polyactic acid : 99% by weight thermoplastic resin ([0061], [0081], [0091], [0136], [0138], and [0139]; claims 1 and 4) with each other to produce a mixture;
a molding step of molding the obtained mixture into a filament by extrusion ([0061], [0081], [0091], [0136], [0138], and [0139]; claims 1 and 4).  
Naito fails to teach the use of paraben in the polylactic acid resin filament composition. Chung teaches the use of antibacterial agents in molding compositions comprising polylactic acid resin ([0086]).  It would thus be obvious to one of ordinary skill in the art to use various known antibacterial agents in the polylactic acid resin composition of Naito to achieve antibacterial properties.  Naito and Chung fail to teach the use of paraben as an antibacterial agent.  However, Nakamura teaches that paraben can be used as an antibacterial agent, in polymer fiber compositions ([0093], [0146]) .  It thus would be obvious to one of ordinary skill in the art to utilize an antibacterial agent such as paraben in the invention of Naito, given the teaching of Chung that antibacterial agents can be used in polylactic resin compositions, and the further teaching of Nakamura that paraben, an antibacterial agent, can be used in polymer fiber compositions.
Regarding claim 10, Naito teaches before the mixing step, a thermoplastic elastomer producing step of adjusting a mixing weight ratio of an olefinic resin and a mineral-oil-based plasticizer to a ratio ranging from 50 : 50 to 60 : 40 to produce the thermoplastic elastomer.  
Regarding claim 11, Naito teaches wherein, in the mixing step, the polylactic acid resin and the thermoplastic elastomer are mixed with each other at a ratio ranging from 10 parts by weight : 1 part by weight to 1 part by weight to 10 parts by weight ([0061], [0081], [0091], [0136], [0138], and [0139]; claims 1 and 4).  
Regarding claim 13, Naito teaches wherein the filament contains the polylactic acid resin and the olefinic resin at a ratio ranging from 60% by weight : 40% by weight to 30% by weight : 70% by weight ([0061], [0081], [0091], [0136], [0138], and [0139]; claims 1 and 4).  
Regarding claim 14, Naito teaches wherein the filament contains the polylactic acid resin and the styrene resin at a ratio ranging from 60% by weight : 40% by weight to 30% by weight : 70% by weight ([0061], [0081], [0091], [0136], [0138], and [0139]; claims 1 and 4).  
Regarding claim 15, Naito teaches wherein the thermoplastic elastomer contains a mineral-oil-based plasticizer at a ratio of 40% by weight to 70% by weight of the total weight of the thermoplastic elastomer and then mineral-oi-based plasticizer (paragraph [0081] showing the thermoplastic resin at a level of 5 to 400 parts per 100 parts of the polylactic acid, and the plasticizer at 5 to 30 parts per 100 parts of polylactic resin (0098), thus having an overlap of 5 to 30 parts per 100 parts of polylactic resin; see also [0061], [0081], [0091], [0136], [0138], and [0139]; claims 1 and 4).  
Regarding claim 17, Naito teaches a functional agent is mixed at a ratio ranging from 20% by weight or less of the total weight of the polylactic acid, the thermoplastic elastomer and the functional agent (As noted in claim 1 of the reference, plasticizers as low as 5 parts per weight of 100 parts of polylactic acid would meet the claimed required of less than 20% by weight as required by claim 17; plasticizers in paragraphs [0086]-[0090] include lubricants and aromatic esters and would be a functional agent that meets the claim; see also [0061], [0081], [0091], [0136], [0138], and [0139]; claims 1 and 4).
Naito does not teach that the functional agent is paraben. Paragraph [0092] of Nakamura teaches that 14.5 to 16.5 percent by weight of p-hydroxybenzoate methyl (methyl paraben) is added to a mixture to produce Phenonip, the antibacterial agent later added to the velvet fiber filaments. It would have been obvious to one of ordinary skill in the art at the time of filing the application to modify Naito to include less than 20% by weight of paraben in order to obtain antibacterial properties as desired by Nakamura (e.g., [0093], [0146]).

Response to Arguments
Applicant’ drawings filed July 5, 2022, overcome the objections noted in the previous office action.
Applicant’s arguments with respect to claim(s) 1-11,13-15 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the ratios of polylactic acid to thermoplastic elastomer added to independent claims 1, 6, and 9, this limitation was previously recited by canceled claim 12, and Applicant does not appear to specifically argue the cited teachings of Naito.
Examiner concedes that Naito does not teach Applicant’s claimed invention of filaments containing paraben which have properties such as aroma, dust proofing, insect proofing, mildew proofing, or antibacterial activity as noted in paragraph [0229] of Applicant’s Specification. However, as noted above, Nakamura shows filaments used in an antibacterial brush material (Abstract) that incorporate paraben into the material in order to achieve these antibacterial properties. Applicant’s amendments therefore do not appear to overcome these cited references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN T HULTING whose telephone number is (571)272-4645.  The examiner can normally be reached on Monday-Friday 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Evan Hulting/
Examiner, Art Unit 1745



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745